1                                                          THE HONORABLE ROBERT J. BRYAN
2

3

4

5

6                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
7                                           AT TACOMA

8                                                      )
     UNITED STATES OF AMERICA,                         )
9                                                      )   Case No.: CR17-5553RJB
                     Plaintiff,                        )
10          vs.                                        )
                                                       )   ORDER CONTINUING TRIAL PURSUANT
11   JOHN F. RINDT,                                    )   TO 18 U.S.C. §§ 3161(h)(7)(B)(iv),
                                                       )   (h)(l)(D), and (h)(7)(A); AND EXTENDING
12                   Defendant.
                                                       )   MOTIONS CUTOFF DATE
13                                                     )

14
             Before this Court is the defendant's motion for continuance of the trial date, which is
15
     presently scheduled for December 10th, 2018, and for an extension of the pretrial motions cutoff
16

17   date of November 5th, 2018. The government being unopposed to said continuance, the Court

18   finds, after a consideration of all relevant information and the circumstances of this case, that

19   without this continuance the defendant will be prejudiced and the ability to properly prepare for
20   trial would be impaired. Failure to grant a continuance under these circumstances would result in
21
     a miscarriage of justice, taking into account the exercise of due diligence, a continuance is
22
     necessary to allow the defendant the reasonable time for effective preparation of his defense,
23
     to explore resolution of this case before trial, and to ensure continuity of defense counsel. The
24

25   ends of justice would best be served by the granting of the motion for continuance. The ends of

26   justice outweigh the best interests of the public and the defendant in having the matter brought to

27

     ORDER CONTINUING TRIAL AND EXTENDING
                                                                          HESTER LAW GROUP, INC., P.S.
     MOTIONS CUTOFF DATE - 1                                               1008 So. Yakima Ave., Suite 302
                                                                                 Tacoma, WA 98405
1    trial sooner. For these reasons, the Court finds the defendant's motion for continuance should be
2    granted. The trial date scheduled for December 10th, 2018 is VACATED. The trial shall be
3
     RESCHEDULED TO May 20th, 2019 at 9:30 a.m. The pretrial conference date scheduled for
4
     November 30th, 2018 is VACATED. The pretrial conference shall be RESCHEDULED TO May
5
     10th, 2019 at 8:30 a.m. The pretrial motions cutoff date scheduled for November 5th, 2018 is
6

7    VACATED. The pretrial motions cutoff date shall be RESCHEDULED TO April 18th, 2019.

8            Any and all period of delay resulting from the granting of this continuance, from the date

9    of the filing of the defendant's motion until the date of the rescheduled trial, shall be excludable
10
     time pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(iv), (h)(l)(D), and (h)(7)(A).
11
             IT IS SO ORDERED.
12
             DONE IN OPEN COURT this 5th day of October, 2019.
13

14

15                                           A
                                             ROBERT J. BRYAN
16
                                             United States District Judge
17

18

19

20

21

22

23

24

25

26

27

     ORDER CONTINUING TRIAL AND EXTENDING
                                                                           HESTER LAW GROUP, INC., P.S.
     MOTIONS CUTOFF DATE - 2                                                1008 So. Yakima Ave., Suite 302
                                                                                  Tacoma, WA 98405
